Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 10/14/2021 is entered. Claims 1, 4, and 19 are amended. Currently claims 2-3, 8 and 20 are canceled. Claims 13-18 are withdrawn claims. Currently claims 1, 4-7, 9-12, and 19 are pending for examination, wherein claims 1 and 19 are independent claims and claims 4-7, 9-12 depend from claim 1.

Response to Arguments

2.1.	Applicant's arguments filed 10/14/2021 with respect to rejection of independent claims 1 and 19 under 35 USC 101, see pages 9-16, have been fully considered and  are persuasive in view of the current amendments to claims 1 and 19 including the added new limitations, as a whole, “ receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user, and wherein the proximity to the selected location encompasses a surrounding area; in response to determining that the user is traveling over a speed threshold, determine that a user mode of transportation comprises a vehicle, and 2App. S/N 16/575,754 transmit the user mode of transportation to the venue server such that the venue server expands a radius of the surrounding area to accompany a larger area; in response to determining that the user is traveling below the speed threshold, determine that the user mode of transportation comprises walking, and transmit the user mode of transportation to the venue server such that the venue server decreases the radius of the surrounding area to accompany a smaller area, receive an updated venue recommendation from the venue server based on the user mode of transportation, and display the venue recommendation to the user”,  because the claimed invention is directed to a practical application in an improvement that a  user device of a travelling user detecting the user’s motion speed, if his speed is slow and relates to walking or otherwise faster related to travelling in a vehicle and transmits the detected mode of travelling to a server which selects and recommends a venue based on the user mode of transportation that is a venue with a bigger area if travelling by vehicle and smaller area if walking. Accordingly, claims 1 with its dependent claims 4-7, 9-12 and 15 are patent eligible.

2.2.	Applicant’s arguments with respect to rejection of claims 1-12 and 19-20 rejected under 35 U.S.C. 102 (a)(1) and 35 USC 102(a)(2) have been considered but are not persuasive.
	Examiner does not agree that the reference Weiss recited in the Non-Final Rejection mailed 04/15/2021 does not teach the limitations recited in claim 1 comprising: “ (1) that is in a proximity to the selected location, where the proximity to the selected location encompasses a surrounding area, (2) that is within the selected category, and (3) where a feature of the venue accommodates the attribute of the user (such as: a disability, an eating disorder, a noise sensitivity, and/or a light sensitivity). “, because Weiss does teach these limitations. Weiss, see paras 0008, 0020, 0116, 0117, and 0197. Para 0008 [“In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category "food" or lists a number of categories of interest (e.g., in a menu structure] para 0116 [“selection of particular search categories (e.g., "Food", "Nightlife", etc. ] and para 0020  [[“ According to another embodiment of the invention, the method further comprises an act of presenting, to the user in a display of the mobile device associated with the user, an input control that permits the user to select a category of venues.”.] disclose that the attribute relates to a need or demand from a user for a distance limitation from the user’s current location, a selection of venue category related to the user’s needs or demands which can cover attributes relating to food category for eating disorder, ] . Para 0117 [determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device)], and para 0197 [ “ According to one embodiment, a user may be presented offers available to loyalty program members when the user “checks in” to a particular venue location and/or is displayed certain offers when the user is located in proximity to the location”] teach determining a venue recommendation in the proximity to the selected location encompasses a surrounding area.
	Examiner agrees with the Applicant’s arguments that Weiss fails to teach newly added limitations that a system that takes into account the speed a user is traveling at, modifies a radius of the surrounding area to accompany a larger area (e.g., if the user is traveling in a vehicle) or a smaller area (e.g., if the user is walking), and transmits the updated recommendation to the user, but they are moot as Examiner has provided new references for the amended and new limitations.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "he group consisting of "in lines 10-11 of claim 1.  There is insufficient antecedent basis for this limitation “the group” in the claim. 
Dependent claims 4-7, 9-12 inherit the same deficiency of claim 1 and are rejected for the same reasons.


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
Claims 1, 4-7, 9-12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The independent claims contains subject matter newly added, “wherein the attribute is selected from the group consisting of: a disability, an eating disorder, a noise sensitivity, and a light sensitivity”,  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification does not disclose a closed end group of attributes consisting of: a disability, an eating disorder, a noise sensitivity, and a light sensitivity, but instead the Applicant’s Specification, see para 0047 [For example, the user may have the attribute 232 including a disability, an eating disorder, a language preference, a noise sensitivity, a light sensitivity, a need, a demand, and/or a preference]  describes the attribute, as one or more of a disability, an eating disorder, a language preference, a noise sensitivity, a light sensitivity, a need, a demand, and/or a preference. This is also described similarly in the original wherein the attribute of the user includes one or more of a disability, an eating disorder, a language preference, a noise sensitivity, a light sensitivity, a need, and a demand. The same is confirmed in the Applicant’s Remarks filed 10/14/2021, see page 21, “where a feature of the venue accommodates the attribute of the user (such as: a disability, an eating disorder, a noise sensitivity, and/or a light sensitivity)”.
Dependent claims 4-7, 9-12, inherit the deficiency of claim 1 and are therefore rejected.
Claim 19 recites similar discrepancy and is rejected for the same reasons as established for claim 1.

Note: Examiner suggests following amendment keeping in line with the Applicant’s Specification to overcome the rejections under 35 USC 112 (a) and 112(b) in paragraphs 3 and 4:
“wherein the attribute is selected from one or more of: a disability, an eating disorder, a noise sensitivity, and a light sensitivity”. 

Keeping in lie with the Applicant’s original disclosure the above cited limitations would be further examined on merits as wherein the attribute is selected from one or more of: a disability, an eating disorder, a noise sensitivity, and a light sensitivity”. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 9-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. [US 20150278225 A1], in view of Keohane et al. [US 20160283847 A1], hereinafter Keohane in view of MEI [US20190362738 A1]

	Regarding claim 1, Weiss teaches a system for providing a location based venue recommendation, the system comprising:
a venue server, wherein the venue server is configured provide the venue recommendation, and a mobile device configured to: receive an initial input from a user, wherein the initial input includes a selected location, and wherein the selected location comprises a current location of the user receive a subsequent input from the user, wherein the subsequent input include a selected category and determine an attribute of the user [ Fig.1 displays a location based system including a web server 106 in communication with a user’s [101] mobile device [104] to provide recommendation for a venue. Paragraph 0008 discloses receiving an input from the user’s interface on a mobile device along with his location information. The input query incudes a category for the venue such as “Food” and also an attribute of the user such as type of food “Thai” or limitation on a distance from the user’s location, “…a search engine associated with a location-based service may provide recommendation information based on one or more inputs provided by a user (e.g., via an interface of a mobile device). For instance, a user may be located at a particular location and that user decides he/she would like to purchase food. That user may also provide more specific information (e.g., the keyword "Thai") although the user could be less specific and just specify a category such as "food." In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category "food" lists a number of categories of interest (e.g., in a menu structure). In the example above, the user may not want to travel past a certain distance, so the interface may permit the user to enter a distance limitation to the search along with the user's current location. The search engine may use any parameters provided by the user and the system (e.g., location of the user in latitude/longitude, altitude, etc.) to determine a list of recommendations…”. The search engine would  be part of the web server service shown in Fig.1 which receives the inputs form the user’s mobile device and provides the venue recommendations based on the user’s inputs and the selected location comprises a current location of the user, see para 0197, “ [ “ According to one embodiment, a user may be presented offers available to loyalty program members when the user “checks in” to a particular venue location and/or is displayed certain offers when the user is located in proximity to the location”] teach determining a venue recommendation in the proximity to the selected location encompasses a surrounding area.
Weiss discloses that the attribute is selected as per the need or demand of a user [see para 0008, “According to one embodiment, a search engine associated with a location-based service may provide recommendation information based on one or more inputs provided by a user (e.g., via an interface of a mobile device). For instance, a user may be located at a particular location and that user decides he/she would like to purchase food. That user may also provide more specific information (e.g., the keyword “thai”) although the user could be less specific and just specify a category such as “food.” In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category “food” or lists a number of categories of interest (e.g., in a menu structure). In the example above, the user may not want to travel past a certain distance, so the interface may permit the user to enter a distance limitation to the search along with the user's current location. The search engine may use any parameters provided by the user and the system (e.g., location of the user in latitude/longitude, altitude, etc.) to determine a list of recommendations.”] but fails to disclose that wherein the attribute is selected from one or more of: a disability, an eating disorder, a noise sensitivity, and a light sensitivity. In the analogous filed of providing a recommendation for location, Keohane teaches [see para 0034, “ According to an embodiment of the present invention, AT according to an embodiment of the present invention can be applied to additional assistive technologies, for example, speech recognition applications, a mobile application or locational system. For example, if a user is using the mobile application for navigating a campus and encounters an area where the system cannot give an accurate decision, the AT injects information to assist the user in locating a landmark such as a classroom or lecture hall. The user receives in-context information based on their given coordinates that pull experiential data, in real time, from a social network to give assistance as to where they should go. This experiential data can be filtered based on the user's disability and/or action since querying the system for the experiential data. ….”] teaches providing location recommendation based on user’s attribute of disability. Therefore, in view of the teachings of Keohane it would be obvious to an ordinary skilled in the art to have modified Weiss to incorporate the concept that the user’s needs and demand being input by the user includes attributes such as disability because it would help  the system to recommend venues which have parking for disabilities.
  Weiss teaches to query the venue server with the selected location, the selected category, and the attribute of the user; receive the venue recommendation from the venue server, wherein a venue associated with the venue recommendation is in a proximity to the selected location, is within the selected category, and a feature of the venue accommodates the attribute of the user; and display the venue recommendation to the user [see paras 0007—0008 and paras 0116-0123 which disclose that the web server 106 receives the inputs from a user’s mobile device 104, the inputs including a request for venue recommendation such as for a category like food or Nightlife with the user’s preference/attribute for the type of food as “Thai” or for the venue recommendation to be within a specified proximity. Based on these inputs the web server provides recommendation (s) within the proximity of the user’s location and displayed to the user on his mobile device 104. See para 0116, “These recommendations may be provided responsive to one or more inputs a user might provide within the interface of the mobile device, such as a query formed by one or more keywords, selection of particular search categories (e.g., "Food", "Nightlife", etc.), distance from the user's current location, or other parameters, either alone or in any combination.’]. Weiss further teaches that the proximity to the selected location encompasses a surrounding 
[See para 0117, “a location-based system may determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device). According to one embodiment, the boundary of search may be adjusted based on the density of venues within a particular area. For instance, from a particular geographic point, a radius from the geographic point may be adjusted to achieve a particular venue density within a circular area. Although a circle may be used, other boundary types and shapes may be used (e.g., square, rectangle, displayed map area, town, or similar boundary)].
Weiss in view of Keohane as applied to claim 1 above fails to teach the limitations, “in response to determining that the user is traveling over a speed threshold, determine that a user mode of transportation comprises a vehicle, and 2App. S/N 16/575,754 transmit the user mode of transportation to the venue server such that the venue server expands a radius of the surrounding area to accompany a larger area; in response to determining that the user is traveling below the speed threshold, determine that the user mode of transportation comprises walking, and transmit the user mode of transportation to the venue server such that the venue server decreases the radius of the surrounding area to accompany a smaller area, receive an updated venue recommendation from the venue server based on the user mode of transportation”. MEI, in the field of obtaining a user’s status including his geographical location of a user using a terminal device and a motion status of the user, teaches obtaining electronically a user status information including his geographical location and his motion status , wherein the user using a terminal device and teaches based on the detected speed of the user terminal if his speed relates to walking or travelling in a vehicle  [see Abstract, “ The terminal includes: a microphone, configured to collect an ambient sound signal; and a processor, configured to: obtain the sound signal collected by the microphone, and process, based on user status information, the ambient sound signal collected by the microphone, where the user status information includes a geographical location of a user who uses the terminal or a motion status of the user” and see para 0149, “The motion status of the user includes motionless, walking, running, traveling by vehicle, and the like. The processor may determine the motion status by using a motion sensor. For example…. if the motion sensor detects that a motion of the terminal is a horizontal movement and a movement speed is relatively low and is close to a walking speed, the processor considers that the user is walking; or if the motion sensor detects that a motion of the terminal is a horizontal movement and a movement speed is close to a vehicle speed, the processor considers that the user is traveling by vehicle; or if the motion sensor detects that a motion of the terminal is a horizontal movement along with repeated up-and-down motions, the processor considers that the user is running.”]. In view of these teachings of MEI it would be obvious to an ordinary skilled  location-based system may determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device). According to one embodiment, the boundary of search may be adjusted based on the density of venues within a particular area. For instance, from a particular geographic point, a radius from the geographic point may be adjusted to achieve a particular venue density within a circular area. Although a circle may be used, other boundary types and shapes may be used (e.g., square, rectangle, displayed map area, town, or similar boundary)] based on this information would have recommended a venue with a boundary larger for to park the vehicle than required for a walking user.

Regarding claim 4, Weiss teaches that the system of claim 1, wherein the surrounding area includes a circular region centered around the selected location [see para 0117, “a location-based system may determine an adjustable boundary of a geographical area in which to search for venues based on a query (e.g., a query provided by a user within an interface of a mobile device). According to one embodiment, the boundary of search may be adjusted based on the density of venues within a particular area. For instance, from a particular geographic point, a radius from the geographic point may be adjusted to achieve a particular venue density within a circular area. Although a circle may be used, other boundary types and shapes may be used (e.g., square, rectangle, displayed map area, town, or similar boundary)].

According to another embodiment of the invention, the method further comprises an act of presenting, to the user in a display of the mobile device associated with the user, an input control that permits the user to select a category of venues.”. para 0008, “ In one implementation, the user may select a control on the mobile device (e.g., a button) that specifies the category "food" or lists a number of categories of interest (e.g., in a menu structure).” , and para 0116, “selection of particular search categories (e.g., "Food", "Nightlife", etc.),”]

Regarding claim 6, Weiss teaches that the system of claim 1, wherein the attribute of the user is provided by the user [see para 0008, wherein the system lets the user specify the attribute such as his preference/attribute is for Thai food or for to enter a distance limitation from his current location. The preference corresponds to an attribute of the user

Regarding claim 7 Weiss teaches that the system of claim 1, wherein the attribute of the user is retrieved from a profile of the user stored locally or remotely [see para 0025. The user’s preference information [preferences are part of a profile] are stored in a remote database 207 and are used for making venue recommendations.

Regarding claim 9, Weiss teaches that the system of claim 1, wherein the attribute of the user further encompasses another attribute of a person within a group associated with the user, and wherein the group is determined to be situated at or travel to the selected location [see para 0125, which teaches that a user’s preference corresponds to attribute/preferences encompassing attributes/preferences of the user’s friends group in a  social network comprising preferences for venues visited/traveled. See also paras 0007, and 0010]

Regarding claim 10, Weiss teaches that the system of claim 1, wherein the venue includes a restaurant, a cafe, a bar, a market, a bakery, a park, or a retail store [see para 0003 “a user having a mobile device such as a cell phone wishes to locate a venue (e.g., a restaurant or other business).

Regarding claim 11, Weiss teaches that the system of claim 1, wherein the venue recommendation includes one or more of a picture of the venue, a distance to the venue from the selected location, an address of the venue, a contact information associated with the venue, the feature provided by the venue, and an evaluation associated with the venue. [see para 0120 “ Service 102 may also be capable of storing venue information (e.g., venue information 105) that may include, for example, location information (e.g., address, latitude, longitude, altitude, etc.), contact information, venue description, among other information. Venue information may also include, according to one embodiment, preference information for the particular venue”].

Regarding claim 12, Weiss teaches that the system of claim 1, wherein the venue recommendation includes an identifier associated with a creator or a modifier [see para 0039 “the offer identifier may be associated with a particular discount or the message may indicate what discount should be applied to the user's account. The credit card system may associate that offer identifier with a credit card account for the user (e.g., to apply a discount to his/her statement),  a time of publishing [see para 0047 discloses providing offers related to a venue in “real-time”], a number of approvals or disapprovals [see para 0039, “ The location-based service may in turn notify the user (e.g., via the mobile device), that the offer was accepted and applied to his/her account.”], , a comment [see para 0002 which discloses leaving “a comment” about a particular venue], a label  [see para 0134 which discloses a label of certain popularity can be applied to a venue based on the feedback from other users], and an option to share [see para 0137, “in one implementation of a location-based service, a list of venues may be created by a particular user and shared with other users. Users may "follow" other users and/or lists, may have lists recommended to them based on their associations with other users, their venue history, or may have lists presented to them based on other criteria.].

Regarding claim 19, its limitations are similar to the limitations of claim 1. Therefore, claim 19 is analyzed as being anticipated by Weiss based on the same rationale established for claim 1 above.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Hatton et al. [US20210061204 A1] teaches determining walking speed of the user or vehicle speed in which the user is travelling based on detected mobile device locations of the user [see claims 8 and 16].
`	(ii)	Jones [US 20180159805 A1] discloses considering a user’s preferences which can include a current geographic location of the second user; a preference specified by the second user as to venue, genre of event, or type of cuisine; a history of one or more events previously attended by the second user, one or more venues or geographic locations previously visited by the second user, or one or more types of cuisine previously consumed by the second user; a history of one or more events, venues, or types of cuisine recommended by the second user to one or more other users; a dietary requirement of the second user; an ability or disability of the second user; and/or whether the second user is currently on a call, in order to accept another user’s message.

7.	Final Action:
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YOGESH C GARG/Primary Examiner, Art Unit 3625